Judgment, Supreme Court, New York County, rendered on October 17, 1972, convicting defendant, after trial, of two counts of felony murder and one count each of burglary in the first degree and robbery in the first degree, and sentencing him to indeterminate terms of from 25 years to life on each murder conviction and not to exceed 15 years on each of the burglary and robbery convictions, all sentences to run concurrently, unanimously modified, as a matter of discretion and in the interest of justice, to the extent of reducing the minimum terms of the sentences for the counts of felony murder to 20 years, and, as so modified, the judgment is affirmed. To the extent indicated herein, the sentence was excessive. Concur — Nunez, J. P., Murphy, Steuer, Tilzer and Capozzoli, JJ.